Scott, Judge.
This was an action commenced by defendants in error against the plaintiff in error, on an open account for money paid and advanced, and for acceptances on their account. The defendant, in bis answer, plead that be did not owe the money demanded. This answer being overruled as being not maintainable, the defendant then set up the defence that be did not owe the debt, for that be bad paid it. The cause was tried by the court, who held that the onus of proof was on the defendant, the making of the account by him being admitted by the pleadings. This was excepted to. The defendant then moved to strike out so much of his answer as alleged that the debt claimed by the plaintiffs bad been paid. This motion was overruled, and the defendant, producing no proof of payment, a judgment was entered against him for the debt claimed. Let the judgment be affirmed with ten per cent, damages ;
the other judges concurring.